

115 HR 5803 IH: Saving American Families through Efficacy and Trusted Ways Act of 2018
U.S. House of Representatives
2018-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5803IN THE HOUSE OF REPRESENTATIVESMay 15, 2018Mr. Gene Green of Texas introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to authorize the Secretary of Health and Human
			 Services to consider the potential for misuse and abuse when determining
			 whether to approve certain drugs, and for other purposes.
	
 1.Short titleThis Act may be cited as the Saving American Families through Efficacy and Trusted Ways Act of 2018 or the SAFETY Act of 2018. 2.Consideration of potential for misuse and abuse required for drug approval (a)In generalSection 505(d) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(d)) is amended—
 (1)in the first sentence— (A)by striking or (7) and inserting (7); and
 (B)by inserting ; or (8) if the drug is or contains a controlled substance for which a listing in any schedule is in effect under the Controlled Substances Act or that is permanently scheduled pursuant to section 201 of such Act, on the basis of information submitted to him as part of the application, or upon the basis of any other information before him with respect to such drug, the drug is unsafe for use due to the risks of abuse or misuse or there is insufficient information to show that the drug is safe for use considering such risks; before he shall issue an order refusing to approve the application; and
 (2)in the second sentence, by striking (6) and inserting (8).  (b)Withdrawal authoritySection 505(e) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(e)) is amended in the first sentence—
 (1)by striking or (5) and inserting (5); and (2)by inserting the following: ; or (6) that, in the case of a drug that is or contains a controlled substance for which a listing in any schedule is in effect under the Controlled Substances Act or that is permanently scheduled pursuant to section 201 of such Act, on the basis of new information before him with respect to such drug, evaluated together with the information available to him when the application was approved, that the drug is unsafe for use due to the risks of abuse or misuse after of a material fact.
 (c)Rule of constructionNothing in the amendments made by this section shall be construed to limit or narrow, in any manner, the meaning or application of the provisions of paragraphs (1), (2), (3), (4), (5), and (7) of section 505(d) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(d)) or paragraphs (1) and (2) of section 505(e) of such Act (21 U.S.C. 355(e)). 
			